NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
MANUEL J. GONZALEZ,
Petitioner, ‘
V.
DEPARTMENT OF HOMELAND SECURITY,
Resp0n,dent.
2011-323s _
Petiti0n for review of the Merit Systems Protecti0n
Board in case no. NY0752110080-I-1.
ON MOTION
PER CURlAM.
0 R D E R
Manue1 J. Gonzalez moves for leave to file a principal
brief exceeding the page limit by 50 pages The Depart-
ment of Homeland Security does not oppose. In a sepa-
rate motion, Mr. Gonza1ez moves for the court to accept
his now-submitted 80-page principal brief
Upon consideration thereof
IT ls 0RDERED THAT:

GONZALEZ V. DHS 2
(1) Mr. Gonza1ez’s motion to exceed the page limit
by 50 pages is denied
(2) Mr. Gonzalez’s motion to accept his submitted
brief is denied Petitioner’s opening brief, not to exceed 30
pages is due within 30 days of the date of filing of this
or er.
FoR THE CoURT
DEC 1 9 zim _ /s)' Jan Hor.baly
Date J an Horbaly
Clerk
ccc Manuel J. Gonzalez
Armando A. Rodriguez-Feo
S25 va coual:l)lF'lEtq»EALs ron
THE FEDERAL C|RCUIT
050 19 2011
.|AN HORBALY
C|.ERK